internal_revenue_service number release date index number ------------------------------------ ---------------------------- --------------------------- in re ------------------------------------- ---------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc ita b06 plr-136756-05 date november -------------------------------------- taxpayer a c_corporation provides opinions of valuation or appraisals for this is in response to your letter dated date requesting a ruling that legend taxpayer dear ------------- taxpayer a full-service business valuation firm is not a qualified_personal_service_corporation qpsc under sec_448 of the internal_revenue_code and the regulations thereunder closely-held interests in a wide variety of industries and for many purposes including transactions in minority and controlling interests estate and gift_tax planning and filing limited_partnerships llcs corporate recapitalizations restricted_stock esops erisa sale merger transactions litigation intangible assets bankruptcy matrimonial dissolution fairness opinions purchase_price allocations plus many more for use by business owners and their advisors the process for valuing holdings involves gathering data performing research and data analysis drafting the report determining the valuation conclusion compiling the valuation report and finalizing and delivering the report to the client taxpayer’s engagement customarily ends at the delivery of the valuation report providing determinations of value including the preparation of valuation reports represents at least percent of the work performed by taxpayer taxpayer’s clients usually pay a flat fee for each appraisal performed most of taxpayer’s clients are professionals such as attorneys accountants and financial institutions these professionals use the conclusions contained in valuation reports to advise their own clients on business and legal matters on occasion taxpayer provides expert testimony concerning the assessments made in a valuation report delivered to a client a few of the senior-level employees perform some consulting work such as critiquing a valuation report prepared by another firm taxpayer has approximately --- employees plr-136756-05 nationwide consisting of professional valuation analysts sales people and support staff shall not be computed under the cash_receipts_and_disbursements_method of accounting cash_method sec_448 provides that in the case of a c_corporation taxable_income sec_448 provides that sec_448 shall not apply to qualified personal_service_corporations sec_448 defines the term qualified_personal_service_corporation to mean any corporation a substantially_all the activities of which involve the performance of services in the fields of health law engineering architecture accounting actuarial science performing arts or consulting and b substantially_all the stock of which by value meets certain employee-ownership requirements sec_1_448-1t of the income_tax regulations provides that the term qualified_personal_service_corporation means any corporation that meets the function test of sec_1_448-1t and the ownership test of sec_1_448-1t sec_1_448-1t provides that in general a corporation meets the function test if substantially_all the corporation’s activities for a taxable_year involve the performance of services in one or more of eight fields including consulting substantially_all of the activities of a corporation are involved in the performance of services in a qualifying field only if percent or more of the time spent by employees of the corporation serving in their capacity as such is devoted to the performance of services in a qualifying field for purposes of determining whether this percent test is satisfied the performance of any activity incident to the actual performance of services in a qualifying field is considered the performance of services in that field activities incident to the performance of services in a qualifying field include the supervision of employees engaged in directly providing services to clients and the performance of administrative and support services incident to such activities sec_1_448-1t defines the performance of services in the field of consulting as the provision of advice and counsel but not including sales or brokerage or economically similar services the determination of whether services are sales or brokerage services or economically similar services shall be based on all the facts and circumstances of the taxpayer’s business such facts and circumstances include for example the manner in which the taxpayer is compensated for the services provided that is whether the compensation_for the services is contingent upon the consummation of the transaction that the services were intended to effect sec_1_448-1t the examples do not address all types of services that may or may not qualify as consulting the determination of whether activities not specifically sec_1_448-1t provides examples to illustrate the provisions of none of the examples in sec_1_448-1t specifically discuss providing plr-136756-05 addressed in the examples qualify as consulting shall be made by comparing the service activities in question to the types of service activities discussed in the examples assessments of value to clients moreover to the extent the taxpayer in each exemplification provides advice and counsel to their clients not one of the examples describes an analogous situation to taxpayer’s nonetheless the most relevant illustration to this case is example in this example the taxpayer is in the business of selling insurance annuities and other similar insurance products to various individual and business clients the taxpayer will study the particular client’s financial situation and make recommendations to the client regarding the desirability of various insurance products the client will then purchase these various insurance products through the taxpayer the taxpayer’s compensation_for its services is typically based on the purchases made by the clients the taxpayer is not considered to be engaged in the performance of services in the field of consulting the taxpayer is engaged in the performance of brokerage or sales services relevant to this determination is the fact that the compensation of the taxpayer for its services is contingent upon the consummation of the transaction the services were intended to effect that is the purchase of insurance products by its clients similar to the taxpayer depicted in example taxpayer at the direction of its clients composes and delivers a written product that represents the culmination of the services provided that is the ascertainment of value giving opinions of valuation which result in the preparation of appraisal reports constitutes at least percent of the work performed by taxpayer taxpayer’s clients mainly other professionals use the conclusions reached in valuation reports to advise their own clients taxpayer’s process for performing appraisals involves gathering data conducting research and data analysis drafting the report determining the valuation conclusion compiling a valuation report and finalizing and delivering the report to the client taxpayer’s engagement customarily ends at the delivery of the valuation report taxpayer usually charges a flat fee to make a determination of value however unlike the taxpayer detailed in example taxpayer does not make recommendations to its clients regarding business or legal matters nor does taxpayer render advice and counsel to its clients while taxpayer does provide a service that is ascertaining value taxpayer is not considered to be engaged in the performance of services in the field of consulting since taxpayer has not met the requirements of the function test under sec_448 the determination of whether taxpayer meets the ownership requirements is unnecessary accordingly taxpayer is not a qpsc under sec_448 and the regulations thereunder tax consequences of any particular transaction this ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent except as specifically provided otherwise no opinion is expressed on the federal pursuant to the power_of_attorney on file with this office copies of this letter are sincerely plr-136756-05 being sent to your authorized representatives enclosure copy for purposes cc jeffery g mitchell chief branch office of associate chief_counsel income_tax accounting
